Citation Nr: 1225160	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for malignant gastrointestinal stromal cell tumor, claimed as stomach cancer, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Travel Board hearing in front of the undersigned Acting Veterans Law Judge was held in August 2010.  A transcript of the hearing has been associated with the claim file.

This case was remanded by the Board for further development in November 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Radiation exposure in service has not been verified.  

2.  Malignant gastrointestinal stromal cell tumor, claimed as stomach cancer, was not manifest during service, stomach cancer was not manifest within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Malignant gastrointestinal stromal cell tumor, claimed as stomach cancer, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.304, 3.303, 3.307, 3.309, 3.311 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in November 2004.  Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available private treatment records have been obtained.  We also note that adequate VA opinions have been obtained.  The opinions reflect a pertinent medical history, review of the documented medical history and are supported by medical rationale.  

The Board notes that some of the Veteran's service treatment records have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the fire damaged records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.  


II.  Laws and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d) (2011).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311 (2011).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) (2011) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation exposed veteran" is one who while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity""is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309. 

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2011). 

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311 "radiogenic disease" is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, including stomach cancer, and "any other cancer."  38 C.F.R. § 3.311(b)(2) (xxiv).  

III.  Analysis

The Veteran has appealed the denial of service connection for a malignant gastrointestinal stromal tumor, claimed as stomach cancer.  He argues that his stomach cancer is the result of his exposure to radiation from the environment when he was stationed at Camp Hanford for 18 months while in service.  After a careful review of the evidence of record, the Board finds against the claim.  

Initially, the Board notes that the evidence shows that the Veteran was diagnosed with a gastrointestinal stromal tumor in 2000 which was excised.  In May 2005, the Veteran's private oncologist, Dr. K., stated that the tumor had the potential to be malignant.  However, VA outpatient records referred to the Veteran's diagnosis as spindle cell carcinoma of the stomach.  The May 2005 VA examiner related while numerous records state the tumor had the potential to be malignant, or the possibility of becoming cancer, there is a less than 50 percent probability that the tumor is to be considered cancer.  

In March 2006, Dr. K stated that the tumor had behaved in a malignant fashion, and he regarded the tumor to be malignant.  A VA opinion was obtained in January 2011.  After review of the record, the examiner found that the gastrointestinal stromal tumor is considered a stomach cancer and represents about one percent of all stomach cancers.  

In light of the findings of Dr. K and the January 2011 VA examiner, the Board finds that the Veteran's gastrointestinal stromal tumor was malignant and tantamount to a diagnosis of stomach cancer.  As such, the presumptive provisions of 38 C.F.R. § 3.309(d)(2) are applicable.  

Although the Board has determined that the Veteran's gastrointestinal stromal tumor qualifies as a stomach cancer and thus a disease specific to radiation-exposed veterans, the Veteran does not meet the criteria of a "radiation-exposed veteran."  In this regard, the Veteran was not enlisted in the military between August 6, 1945, and July 1, 1946.  Also, there is no evidence suggesting that the Veteran was ever a prisoner of war.  Further, personnel records do not show that he had on-site participation in a test involving the atmospheric detonation of a nuclear device.  There is no indication in the record that the Veteran has met the criteria of a "radiation-exposed veteran."  Without such evidence, the Board finds that the Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 C.F.R. § 3.309(d) does not apply. 

Furthermore, service connection is not warranted pursuant to 38 C.F.R. § 3.311.  It has been established that the Veteran had stomach cancer, which is listed as a radiogenic disease under 38 C.F.R. § 3.311.  Pursuant to the regulation in all cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307 and 3.309, an assessment will be made as to the radiation dose or doses.  38 C.F.R. § 3.311(a) (2011).  If exposure is confirmed, the claim will be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) (2011) for further disposition. 

In this case, the RO has attempted to confirm the Veteran's environmental exposure while stationed at Camp Hanford and obtain dose estimations based on such exposure.  However, exposure to radiation in service has yet to be verified.  

In December 2006, the RO requested that the U.S. Army Aviation and Missile Command furnish a DD Form 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  In January 2007, the Chief of the U.S. Army Dosimetry Center stated that after researching their files for evidence of exposure to ionizing radiation they were unable to locate any records for the Veteran.  It was noted that they only kept records dating back to mid 1954.  In January 2008, the Director of Occupational Health Sciences of the U.S. Army Center for Health Promotion and Preventive Medicine determined that there was no DD 1141 for the Veteran and therefore, he was not expected to have received a significant exposure to ionizing radiation. 

In January 2012 correspondence from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction (DTRA), it was related that the scope of the Nuclear Test Personnel Review Program was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan following World War II.  They did not verify the Veteran's assignment in the Hanford area during 1956 but related that this information may be obtained from the Proponency Office for Preventive Medicine.  In March 2012, the Proponency Office for Preventive Medicine reiterated that they had no knowledge of the above or any Department of Energy project to determine environmental radiation exposure.  

The Board acknowledges the Veteran's contentions that he was stationed at the Hanford nuclear facility for about 18 months and that such resulted in his exposure to radiation.  However, as there is no indication that the Veteran received any external or internal radiation exposure, the Board must finds that service connection is not warranted for a radiogenic disease under 38 C.F.R. § 3.311 (2011). 

The Board also finds that service connection is not otherwise warranted under 38 C.F.R. § 3.303(d).  To that end, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report stomach problems/symptoms but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

To the extent that the Veteran attributes his disability to service to include radiation exposure, the Board finds that his assertions are not credible.  In this regard, service treatment records are negative for any complaints, treatment and/or diagnoses related to the stomach during service.  The Veteran had normal findings for the abdomen/viscera at separation and there is no showing of stomach cancer within one year of separation.  

Rather, post-service evidence is devoid of a showing of complaints and/or treatment related to the stomach following active service until years thereafter.  In fact, stomach problems are not shown in the record until 2000.  The Board emphasizes the multi-year gap between discharge from active duty service (1954) and evidence of stomach problems in approximately 2000 (a 46 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation.  The Board is not presented with silence alone.  

The Veteran's primary argument is that he was stationed in the Hanford area which exposed him to radiation resulting in his stomach cancer.  To the extent that the Veteran's lay statements are being offered to establish radiation exposure, such evidence must fail.  Neither his pleadings nor his testimony establishes actual exposure.  His statements are general in nature and amount to little more of an assertion that since he was there, he must have been exposed.  Although he asserts that his stomach cancer must be due to radiation exposure, the Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory of radiation exposure in service.  We emphasize that the Veteran is not entitled to a presumption of exposure and he has not established an adequate factual foundation for establishing his exposure to radiation.  Merely reporting that was in the Hanford area and was not given training on what to do and/or how to avoid the material does not establish exposure.

In sum, the most probative evidence is against the claim.  The Veteran had normal findings at separation and there is no showing of stomach cancer within one year of separation.  Rather, stomach problems are not shown in the record until decades after separation from service.  Therefore, the evidence demonstrates a remote, post-service onset of this disability.  The evidence deemed most probative by the Board establishes that service connection for malignant gastrointestinal stromal cell tumor, claimed as stomach cancer, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for malignant gastrointestinal stromal cell tumor, claimed as cancer, to include as due to radiation exposure is denied.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


